ACCEPTED
                                                                                        01-14-00417-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  12/30/2015 3:49:14 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK


                      NO. 01-14-00417-CV
                                                                       FILED IN
                                                                1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                   IN THE FIRST COURT OF APPEALS                12/30/2015 3:49:14 PM
                          HOUSTON, TEXAS                        CHRISTOPHER A. PRINE
                                                                         Clerk


   NICK YEH, INDIVIDUALLY, ASHDON INC. D/B/A IMPRESSION BRIDAL, AND
                           EMME BRIDAL, INC.,
                                           Appellants/Cross-Appellees,

                                        v.

                               ELLEN CHESLOFF,
                                                     Appellee/Cross-Appellant.


                 On Appeal from the 268th Judicial District Court,
                  Fort Bend County, Texas, No. 09-DCV-174184



   APPELLEE/CROSS-APPELLANT’S UNOPPOSED MOTION TO
 EXTEND TIME TO FILE MOTION FOR REHEARING OR EN BANC
                   RECONSIDERATION


     Appellee/Cross-Appellant Ellen Chesloff files this Unopposed

Motion asking for a fifteen (15) day extension, to January 21, 2016, to file a

Motion for Rehearing or Motion for En Banc Reconsideration in this case.




UNOPPOSED MOTION TO EXTEND TIME TO FILE
MOTION FOR REHEARING OR EN BANC RECONSIDERATION                          PAGE 1 OF 5
                           I.    BACKGROUND

      Appellants appealed an April 25, 2014 Final Judgment entered

against them in the underlying case. Chesloff noticed a cross-appeal of that

Final Judgment as well.

      The case was submitted without oral argument on October 13, 2015,

and on December 22, 2015, this Court issued an Opinion, reversing the trial

court’s Final Judgment and rendering judgment against Chesloff. Any

Motion for Rehearing or Motion for En Banc Reconsideration is therefore

due to be filed no later than January 6, 2016. Tex. R. App. P. 49.1, 49.7.

                     II.   REQUESTED EXTENSION

      This is Chesloff’s first request for an extension to file a Motion for

Rehearing or Motion for En Banc Reconsideration. Given the timing of the

Court’s Opinion, Chesloff’s time to file a motion for rehearing or for en

banc reconsideration falls during the Christmas and New Year’s holidays,

when the undersigned’s office is closed for four business days and

otherwise short-staffed. In light of the intervening holidays, as well as

other day-to-day matters that have prevented the undersigned from

turning his full attention to this matter, Chesloff asks for a brief extension

of her rehearing and en banc reconsideration deadlines.

UNOPPOSED MOTION TO EXTEND TIME TO FILE
MOTION FOR REHEARING OR EN BANC RECONSIDERATION                      PAGE 2 OF 5
     This request is sought not solely for delay, but in order that any

motion for rehearing or motion for en banc reconsideration and the issues

to be presented therein may be clearly and concisely presented to this

Court and so that justice may be served.

                   III.   CERTIFICATE OF CONFERENCE

     On December 30, 2015, the undersigned contacted counsel for

Appellants, Barham Lewis and Angela Prince, regarding the substance of

this Motion. Mr. Lewis graciously advised that he and his clients were

unopposed to the relief being requested.

                                 IV.   PRAYER

     For   these      reasons,   Appellee/Cross-Appellant   Ellen    Chesloff

respectfully requests that this Court grant her unopposed motion and

extend the time to file any motion for rehearing or motion for en banc

reconsideration to January 21, 2016.




UNOPPOSED MOTION TO EXTEND TIME TO FILE
MOTION FOR REHEARING OR EN BANC RECONSIDERATION                     PAGE 3 OF 5
                                       Respectfully submitted,

                                  By: /s/ Thad D. Spalding
                                      Thad D. Spalding
                                      State Bar No. 00791708
                                      tspalding@texasappeals.com
                                      Peter M. Kelly
                                      State Bar No. 00791011
                                      pkelly@texasappeals.com
                                      KELLY, DURHAM & PITTARD, LLP
                                      PO Box 224626
                                      Dallas, TX 75222
                                      Telephone: 214.946.8000
                                      Facsimile: 214.946.8433

                                       and

                                       Ronald M. Estefan
                                       State Bar No. 00785851
                                       ron@ronestefanlaw.com
                                       THE ESTEFAN FIRM, P.C.
                                       2306 Mason Street
                                       Houston, Texas 77006
                                       (713) 333-1100
                                       (713) 333-1101 (Fax)

                                       COUNSEL FOR
                                       APPELLEE/CROSS-APPELLANT




UNOPPOSED MOTION TO EXTEND TIME TO FILE
MOTION FOR REHEARING OR EN BANC RECONSIDERATION                  PAGE 4 OF 5
                      CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this Unopposed
Motion to Extend Time to File Motion for Rehearing or En Banc
Reconsideration has been forwarded to the following counsel of record on
this 30th day of December 2015, pursuant to Texas Rule of Appellate
Procedure 9.5(b)(1).

     Barham Lewis, Barham.Lewis@ogletreedeakins.com
     Angela N. Prince, Angela.Prince@ogletreedeakins.com
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     One Allen Center
     500 Dallas Street, Suite 3000
     Houston, Texas 77002
                                      /s/ Thad D. Spalding
                                      Thad D. Spalding




UNOPPOSED MOTION TO EXTEND TIME TO FILE
MOTION FOR REHEARING OR EN BANC RECONSIDERATION               PAGE 5 OF 5